DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (20200160083) in view of Thong et al (20180129276).
Regarding claim 1, Zhu discloses a process (Zhu [0003], “A computer implemented method”) comprising: 
receiving into a device an image of an object (Zhu [0052], “recording an optical image 18 of a surface (receiving into a device an image of an object) … The photograph may be taken by (a device)”); 
receiving information for identifying the object or a component associated with the object (Zhu [0030], “In FIG. 1, the defect is identified by reference number 2. (receiving information for identifying a component associated with the object)”);
creating a heat map relating to the object or the component associated with the object (Zhu [0058], “creating heat maps for the images having defects (creating a heat map based on defect data)”)
displaying the heat map on a computer display device (Zhu [0030], “FIG. 2 is heat map of the photograph that is depicted in FIG. 1, in which rough relevant areas are illuminated, as identified by reference number 3.”)
Zhu does not expressly disclose (highlight missing feature as appropriate)
receiving into an augmented reality (AR) device an image of an object;
accessing a database to retrieve data relating to the object or the component associated with the object; 
creating a heat map as a function of the data relating to the object or the component associated with the object; and
However, Thong discloses (highlight missing feature as appropriate)
receiving into an augmented reality (AR) device an image of an object (Thong [0099], “The sensor component 104 (e.g., image capture component 202) of the ARD 102 (an augmented reality (AR) device) can detect the part)”);
(database comprising data for a component), wherein the part identification information can facilitate identifying the selected part.”); 
creating a heat map as a function of the data relating to the object or the component associated with the object (Thong [0139], “obtain data regarding components of the unit that may be hazardous (e.g., hot) from the other data (e.g., specifications or descriptions of components or the unit) obtained from the data store 114 or another data source(s) and can incorporate such other data into the heat map (heatmap is created as a function of data from data store).”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu with Thong to incorporate an AR device to display a heatmap along with detailed information related to the heat map. This would have enhanced Zhu by enabling users to utilize the device in a flexible manner and displaying detailed information about defective or damaged objects or components.
Regarding claim 2, Zhu in view of Thong discloses the process of claim 1, and further discloses wherein the AR device comprises a commercial off the shelf headset, computer tablet, or mobile device (Thong [0036], “The ARD 102 can be, for example, an augmented reality, virtual reality headset that can be worn by a user.”).
Regarding claim 3, Zhu in view of Thong discloses the process of claim 1, comprising locating one or more fiducials associated with the object or the component associated with the object (Thong [0050], “read bar code information contained in bar codes associated with 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu further with Thong to include codes to identify objects. This would have been done to differentiate the components that are being inspected and thereby provide a feature to distinctly identify and process multiple parts of the object that is being inspected.
Regarding claim 4, Zhu in view of Thong discloses the process of claim 1, wherein the information is received via one or more of object character recognition (OCR), text, barcode, quick response (QR) code, human input, or radio frequency identification (RFID) (Thong [0050], “read bar code information contained in bar codes associated with objects (e.g., product parts, industrial assets, . . . ) or entities to facilitate identifying the objects or entities.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu further with Thong to include codes to identify objects. This would have been done to differentiate the components that are being inspected and thereby provide a feature to distinctly identify and process multiple parts of the object that is being inspected.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu further with Thong to include codes to identify objects. This would have been done to differentiate the components that are being inspected and thereby provide a feature to distinctly identify and process multiple parts of the object that is being inspected.
Regarding claim 5, Zhu in view of Thong discloses the process of claim 1, comprising displaying one or more of a maintenance procedure for the object or the component associated with the object, an installation procedure for the object or the component associated with the object, a replacement procedure for the object or the component associated with the object, an assembly procedure for the object or the component associated with the object, an inspection procedure for the object or the component associated with the object, and a test procedure for the object or the component associated with the object (Thong [0127], “ARD 102 can use live 2-D or 3-D video, audio (e.g., audio instructions), and/or haptic feedback, presented to the user via the interface component 106, for fully immersive guidance (e.g., live guidance) of the user or training (e.g., beforehand) of the user regarding the assembly procedure of the product.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu further with Thong to provide operational instructions to user. This would have enhanced Zhu by providing users with additional features that could be used to perform additional tasks.
Regarding claim 6, Zhu in view of Thong discloses the process of claim 1, comprising displaying on the computer display device one or more of a risk chart, an opportunity waterfall chart, and a probability matrix relating to the object or the component associated with the object (Zhu [0055], “Block 27 (risk chart) illustrates a defect confidence score 28 used to provide a normalized representation of defect 29, and block 31 represents the threshold size. In this example, the normalized representation 29 of the defect is much greater than the (risk) that the defect would cause the surface, e.g., electrical device surface, from which the defect was recorded to fail.”).
Regarding claim 7, Zhu in view of Thong discloses the process of claim 1, wherein the object comprises a manufactured good (Zhu [0024], “The optical image can be recorded from the manufacturing line on which the electrical device is being manufactured.”).
Regarding claim 8, The process of claim 7, wherein the manufactured good comprises a printed circuit board, and the heat map comprises visual non-conformances on the printed circuit board (Zhu [0030], “heatmaps can cover (heatmap comprises) the entire defect area (a visual non-conformance)”; [0052], “The surface of the electronic device may be the surface of … a printed circuit board (PCB)”).
Regarding claim 9, Zhu in view of Thong discloses the process of claim 1, comprising overlaying the heat map onto the object using the AR device (Thong [0139], “a heat map that can be overlaid on the view on the display screen (e.g., of the display component 302) through the glasses (e.g., lens component) of the ARD … components of the unit (overlaying heat map onto an object)”).
Regarding claim 11, Zhu in view of Thong discloses the process of claim 1, comprising receiving a selection of a particular object or a particular component of the object (Thong [0099], “ARD 102 can detect the part selected (e.g., picked up and held) (receiving a selection of a component/part/object)”).
Regarding claim 12, Zhu in view of Thong discloses the process of claim 1, comprising receiving a selection of one or more colors for use on the heat map (Thong [0140], “the heat map 504 to have a desired granularity with regard to the displaying the respective (interpreted as reading on receiving different colors for the purpose of visualizing varying conditions)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu further with Thong to utilize different colors in a heat map. This would have been done to display defects in an enhanced manner so that user may easily identify varying levels of defects.
Claim 13 recites a non-transitory computer readable medium which corresponds to the function performed by the method of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the non-transitory computer readable medium of claim 13.
Additionally, Zhu discloses a non-transitory computer readable medium comprising instructions that when executed by a computer processor executes a process (Zhu [0006], “non-transitory computer readable storage medium that includes a computer readable program … The computer readable program when executed on a computer causes the computer to perform the steps”).
Claim 14 recites a non-transitory computer readable medium which corresponds to the function performed by the method of claim 3. As such, the mapping and rejection of claim 3 above is considered applicable to the non-transitory computer readable medium of claim 14.
Claim 15 recites a non-transitory computer readable medium which corresponds to the function performed by the method of claim 4. As such, the mapping and rejection of claim 4 above is considered applicable to the non-transitory computer readable medium of claim 15.
Claim 16 recites a non-transitory computer readable medium which corresponds to the function performed by the method of claim 5. As such, the mapping and rejection of claim 5 above is considered applicable to the non-transitory computer readable medium of claim 16.
Claim 17 recites a non-transitory computer readable medium which corresponds to the function performed by the method of claim 6. As such, the mapping and rejection of claim 6 above is considered applicable to the non-transitory computer readable medium of claim 17.
Regarding claim 18, Zhu in view of Thong discloses the non-transitory computer readable medium of claim 13, wherein the object comprises a manufactured good(Zhu [0024], “The optical image can be recorded from the manufacturing line on which the electrical device is being manufactured.”); and 
wherein the manufactured good comprises a printed circuit board, and the heat map comprises visual non-conformances on the printed circuit board (Zhu [0030], “heatmaps can cover (heatmap comprises) the entire defect area (a visual non-conformance)”; [0052], “The surface of the electronic device may be the surface of … a printed circuit board (PCB)”).
Claim 19 recites a non-transitory computer readable medium which corresponds to the function performed by the method of claim 9. As such, the mapping and rejection of claim 9 above is considered applicable to the non-transitory computer readable medium of claim 19.
Claim 20 recites a system which corresponds to the function performed by the method of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the system of claim 20.
Additionally, Zhu in view of Thong discloses a system (Zhu [0022], “systems and computer programs of the present disclose”) comprising: 
(an augmented reality (AR) device) can detect the part)”); and 
a computer database coupled to the augmented reality device (Thong [0122], “the ARD (augmented reality device coupled to) 102 can capture one or more images of a view of the product assembly. The IMC 108 can obtain one or more assembly views (e.g., expected assembly views) of the product assembly from the data store 114 or an external data source (a database) (e.g., company database)”); 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Thong and further view of Bradley et al (US20140082417A1).
Regarding claim 10, Zhu in view of Thong discloses the process of claim 1, but does not disclose wherein the data retrieved from the database relating to the object or the component associated with the object comprises a failure history of the object or the component associated with the object.
However, Bradley discloses data retrieved from the database relating to the object or the component associated with the object comprises a failure history of the object or the component associated with the object (Bradley [0008], “method is provided that uses a history of validated faults … ”; [0045], “system retrieves historical data from the centralized maintenance facility as required to perform the calculations disclosed herein, such as fault validation.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu further with Bradley to utilize a data store for 
Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JITESH PATEL/Primary Examiner, Art Unit 2616